Exhibit 10.4

VARIAN SEMICONDUCTOR EQUIPMENT ASSOCIATES, INC.

2011 MANAGEMENT INCENTIVE PLAN

 

I. General Purpose of Plan

The Varian Semiconductor Equipment Associates, Inc. 2011 Management Incentive
Plan is designed to assist the Company and its Subsidiaries in attracting,
retaining, and providing incentives to Eligible Employees and to align their
interests with those of the Company’s stockholders by providing for the payment
of Incentive Awards subject to the achievement of specified Performance Goals.
The Plan is intended to permit the payment of Incentive Awards that qualify as
performance-based compensation under Section 162(m) of the Code.

 

II. Definitions

Terms not otherwise defined herein shall have the following meanings:

A. “Award Period” means the fiscal year of the Company, except to the extent the
Board of Directors determines otherwise.

B. “Board” means the Board of Directors of the Company.

C. A “Change in Control” shall be deemed to have occurred if:

 

  (i) Any individual or group constituting a “person,” as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), (other than (a) the Company or any of its subsidiaries, or
(b) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or of any of its subsidiaries), is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing thirty
percent (30%) or more of the combined voting power of the Company’s outstanding
securities then entitled ordinarily (and apart from rights accruing under
special circumstances) to vote for the election of directors; or

 

  (ii) Continuing Directors cease to constitute at least a majority of the
Board; or

 

  (iii) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), in each case with respect
to which the stockholders of the Company immediately prior to such Transaction
do not, immediately after the Transaction, own more than 50% of the combined
voting power of the Company or other corporation resulting from such
Transaction; or

 

  (iv) all or substantially all of the assets of the Company are sold,
liquidated or distributed;



--------------------------------------------------------------------------------

provided, however, that a “Change in Control” shall not be deemed to have
occurred if, prior to the occurrence of a specified event that would otherwise
constitute a Change in Control hereunder, the disinterested Continuing Directors
then in office, by a majority vote thereof, determine that the occurrence of
such specified event shall not be deemed to be a Change in Control with respect
to an Eligible Employee hereunder if the Change in Control results from actions
or events in which an Eligible Employee is a participant in a capacity other
than solely as an officer, employee or director of the Company.

D. “Code” means the Internal Revenue Code of 1986, as amended.

E. “Committee” means the committee appointed by the Board to establish and
administer the Plan as provided herein, which shall consist of two or more
individuals, each of whom is an “outside director” within the meaning of
Section 162(m)(4)(c)(i) of the Code and regulations promulgated thereunder.
Unless otherwise determined by the Board, the Compensation Committee of the
Board shall be the Committee if it meets the qualifications set forth in the
preceding sentence.

F. “Company” means Varian Semiconductor Equipment Associates, Inc., a Delaware
corporation, and its successors and assigns and any corporation which shall
acquire substantially all of its assets.

G. “Covered Employee” means any Eligible Employee who is or may become a
“covered employee” as defined in Section 162(m) of the Code.

H. “Eligible Employee” means an employee described in Section IV hereof.

I. “GAAP” means U.S. generally accepted accounting principles.

J. “Incentive Award” means an award payable to a Participant for an Award
Period.

K. “Participant” means any Eligible Employee who has been selected to
participate in the Plan for an Award Period.

L. “Performance Goals” means the goal(s) determined by the Committee, in its
sole discretion, to be applicable to a Participant eligible for an Incentive
Award during an Award Period, and which, for any Award Period, may be selected
from (i) earnings or Net Income per share; (ii) Return on Equity in relation to
a peer group (the “Peer Group”) of companies designated by the Committee;
(iii) Return on Assets in relation to the Peer Group; or (iv) such other
performance goals as may be established by the Committee which may be based on
earnings, earnings growth, earnings before interest, taxes, depreciation and
amortization (EBITDA), operating income, operating margins, revenues, expenses,
stock price, market share, charge-offs, reductions in non-performing assets,
regulatory compliance, satisfactory internal or external audits, improvement of
financial ratings, achievement of balance sheet or income statement objectives,
net cash provided from continuing operations, stock price appreciation, Total
Stockholder Return, cost control, strategic initiatives, market share, pre-tax
or after-tax income, or any other objective goals established by the Committee
based on one or more of the foregoing, which may be determined on a GAAP or
non-GAAP basis, and may be absolute in their terms or measured against or in
relationship to other companies comparably, similarly or otherwise situated.
Such performance goals may be particular to a Participant or the division,
department, branch, line of business, Subsidiary or other unit in which the
Participant works, or may be based on the performance of the Company generally,
and may cover such period as may be specified by the Committee. Such Performance
Goals may be applied by excluding the impact of charges for (i) asset
impairments or write-downs, (ii) litigation judgments or claim settlements,
(iii) the effect of changes in tax laws, accounting principles or other laws,
regulations or provisions affecting reported results, (iv) accruals for
reorganization, restructurings and/or discontinued operations, (v) extraordinary
items and other unusual or non-recurring items, (vi) fluctuations in foreign
currency exchange rates, (vii) the operations of any business acquired by the
Company, (viii) divestitures of one or more business operations or the assets
thereof and (ix) any other adjustment based on one or more of the foregoing and
consistent with the operation of the Plan.



--------------------------------------------------------------------------------

M. “Plan” means the Varian Semiconductor Equipment Associates, Inc. 2011
Management Incentive Plan as set forth herein and as hereafter amended from time
to time

N. “Net Income”means, as to any fiscal year, the income after taxes of the
Company for that fiscal year.

O. “Return on Assets” means the percentage equal to the Company’s (or a business
unit’s) operating income before incentive compensation, divided by the Company’s
(or business unit’s) average net assets.

P. “Return on Equity” means the percentage equal to the Company’s Net Income
divided by average stockholders’ equity.

Q. “Subsidiary” means a corporation of which at least 50% of the total combined
voting power of all classes of stock is owned by the Company, either directly or
through one or more other Subsidiaries.

R. “Total Stockholder Return” means the total return (change in share price plus
reinvestment of any dividends) of a share of the Company’s common stock.

 

III. Administration

The Plan shall be administered by the Committee. The Committee shall have
plenary authority, in its discretion, to determine the terms of all Incentive
Awards, including, without limitation, the Eligible Employees to whom, and the
time or times at which, Incentive Awards are made, the Award Period to which
each Incentive Award shall relate, the actual dollar amount to be paid pursuant
to an Incentive Award, the Performance Goals to which payment of Incentive
Awards will be subject, and when payments pursuant to Incentive Awards shall be
made, which payments shall, without limitation, be made within 75 days after the
end of an Award Period, or, if later, within 75 days after the date specified in
the Incentive Award, in each case on which date the Eligible Employee must be
employed in order to receive the payment in question. In making such
determinations, the Committee may take into account the nature of the services
rendered by the respective Eligible Employees, their present and potential
contributions to the success of the Company and its Subsidiaries, and such other
factors as the Committee in its discretion shall deem relevant. Subject to the
express provisions of the Plan, the Committee shall have plenary authority to
interpret the Plan, to prescribe, amend, and rescind rules and regulations
relating to it and to make all other determinations deemed necessary or
advisable for the administration of the Plan. The determinations of the
Committee pursuant to its authority under the Plan shall be conclusive and
binding. Subject to the requirements for qualifying compensation as
performance-based compensation under Section 162(m) of the Code, the Committee
may delegate specific administrative tasks to Company employees or others as
appropriate for proper administration of the Plan.



--------------------------------------------------------------------------------

IV. Eligibility

Incentive Awards for any Award Period may be granted only to officers of the
Company or a Subsidiary, selected by the Committee in its sole discretion.

 

V. Incentive Share Awards; Terms of Awards; Payment

A. The Committee shall, in its sole discretion, determine which Eligible
Employees shall receive Incentive Awards. For each Award Period with respect to
which the Committee determines to make Incentive Awards, the Committee may by
resolution establish one or more Performance Goals applicable to such Incentive
Awards and the other terms and conditions of the Incentive Awards. Such
Performance Goals and other terms and conditions shall be established by the
Committee in its sole discretion. Such Performance Goals shall be established
within the first 90 days of the Award Period and before 25% of the Award Period
has elapsed. Without intending to limit the generality of the preceding
provisions or to limit the authority of the Committee, the Committee may make
Incentive Awards that provide for payment in two or more installments with the
payment of each installment being conditioned upon being employed on the payment
date.

B. After the end of each Award Period for which the Committee has granted
Incentive Awards, the Committee shall determine the extent to which the
Performance Goals established by the Committee for the Award Period have been
achieved, shall make a written certification (for example, in its meeting
minutes) of the amount of the payment to be made for each Incentive Award, and
shall authorize the Company to make Incentive Award payments to Participants in
accordance with the terms of the Incentive Awards, subject to such written
certification. In no event shall the amount paid to a Participant in accordance
with the terms of an Incentive Award, by reason of Performance Goal achievement,
exceed, for any Award Period, $3,000,000. Unless otherwise determined by the
Committee, no Incentive Award payments shall be made to a Participant unless the
Participant is employed by the Company or a Subsidiary on the date that such
Incentive Award payment is made or on the date upon which a Change in Control
occurs.

C. The Committee may at any time, in its sole discretion, cancel an Incentive
Award or eliminate or reduce the amount payable pursuant to the terms of an
Incentive Award without the consent of a Participant. The Committee may not
increase the amount payable pursuant to an Incentive Award.



--------------------------------------------------------------------------------

D. Incentive Award payments shall be subject to applicable federal, state, and
local withholding taxes and other applicable withholding in accordance with the
Company’s payroll practices as are, from time-to-time, in effect.

E. The Committee shall have the power to impose such other restrictions on
Incentive Awards as it may deem necessary or appropriate.

F. All obligations of the Company under the Plan, with respect to Incentive
Awards granted hereunder, shall be binding on any successor to the Company; and
in the event of a Change in Control, a pro rata portion of Incentive Awards
shall be paid to Participants based on the attainment of the applicable
Performance Goals for such Incentive Awards for the portion of the applicable
Award Period that has elapsed prior to such Change in Control.

 

VI. Transferability

Incentive Awards shall not be subject to the claims of creditors and may not be
assigned, alienated, transferred or encumbered in any way other than by will or
pursuant to the laws of descent and distribution.

 

VII. Termination or Amendment

The Committee may amend, modify or terminate the Plan in any respect at any time
without the consent of Participants, provided that except as provided in Section
V(C), no amendment or termination of the Plan after the end of an Award Period
may adversely affect the rights of Participants with respect to their Incentive
Awards for that Award Period.

 

VIII. Effective Date; Term of the Plan

The Plan shall be effective as of October 1, 2010, subject to Section IX(E), and
shall remain in existence until it is terminated pursuant to Section VII. No
Incentive Awards may be awarded under the Plan after its termination.
Termination of the Plan shall not affect any Incentive Awards outstanding on the
date of termination and such awards shall continue to be subject to the terms of
the Plan notwithstanding its termination.

 

IX. General Provisions

A. The establishment of the Plan shall not confer upon any Eligible Employee any
legal or equitable right against the Company or any Subsidiary, except as
expressly provided in the Plan.

B. The Plan does not constitute an inducement or consideration for the
employment of any Eligible Employee, nor is it a contract between the Company,
or any Subsidiary and any Eligible Employee. Participation in the Plan shall not
give an Eligible Employee any right to be retained in the employ of the Company
or any Subsidiary.

C. Nothing contained in this Plan shall prevent the Committee from adopting
other or additional compensation arrangements, subject to stockholder approval
if such approval is required, and such arrangements may be either generally
applicable or applicable only in specific cases.



--------------------------------------------------------------------------------

D. Incentive Awards under the Plan shall be subject to the Clawback Policy
adopted by the Board on November [18], 2010, as it may be amended from time to
time, to the extent the Participant is or was an executive officer of the
Company and the other terms of the Clawback Policy are satisfied.

E. The Plan shall be governed, construed, and administered in accordance with
the laws of the State of Delaware.

F. The effectiveness of the Plan is subject to the approval of the stockholders
of the Company to the extent required by Section 162(m)(4)(c)(ii) of the Code.
No payment shall be made hereunder before such approval has been obtained.

G. The Committee may make grants to participants who are not Covered Employees
without satisfying the requirements of Section 162(m) of the Code.